DETAILED ACTION
Claims 1-20 are pending. Claims 1, 10 and 17 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowler et al. [US 2014/0267788 A1; hereinafter “Bowler”] in view of Wood et al. [US 2016/0191194 A1; hereinafter “Wood”].
Regarding claim 1, Bowler teaches a method (figure 21 – 0068), comprising: 
determining, by one or more processors, an indication that an outage has occurred (via threshold alarms) on a cable network based on a status of a network device within the cable network (0054), wherein the network device receives power from a power network (network monitoring and management system – 0051); 
determining, by the one or more processors, location information for at least a portion of a plurality of network devices, including the network device, within the cable network (data pulls including information concerning network components and geographic locations - 0057); 
determining, by the one or more processors, a cable topology of the cable network at an area that includes a location (location may be assigned a value – 0062) that corresponds to the network device (topologies 100, 102, 104 and 106 – figures 15-18 – 0060).
While Bowler teaches the above limitations, Bowler does not specifically disclose the cable topology includes routing and orientation information.
However, Wood teaches a cable topology of the cable network (network topology for network – 0043) includes a topology computation module for determining  using a routing and an orientation (abstract link data – 0044 to map the routed path – 0053) (candidate links – 0055) of the cable network.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Bowler to further include the topology computation module as disclosed by Wood because as Wood suggests, it would allow for determining a logical network topology more efficiently in order for transporting network traffic over a physical topology and maintaining an accurate representation of the network (Wood - 0003).
Bowler further teaches determining, by the one or more processors, a power topology (downstream power – 0062) of the power network at the area (topologies 100, 102, 104 and 106 – figures 15-18 – 0060); 
analyzing, by the one or more processors, the cable topology and the power topology at the area (analysis of each of the different parameters  - 0065); and 
identifying, by the one or more processors, one or more potential failure locations on the power network (identified as a location of the most likely source of the issue – 0067) (most likely locations of the fault – 0065).

Regarding claim 2, Bowler teaches determining, by the one or more processors, a status of a customer premise equipment (CPE) device (cable modems) within the area, wherein the one or more potential failure locations are based on the status of the CPE device (0047).

(topologies 100, 102, 104 and 106 – figures 15-18 – 0060).

Regarding claim 4, Bowler teaches analyzing the cable topology and the power topology comprises identifying one or more power network components that are located upstream of the network device (provide real-time monitoring of upstream and downstream performance metrics – 0049, 0057).

Regarding claim 5, Bowler teaches determining, by the one or more processors, customer addresses for the area; locating, by the one or more processors, the customer addresses on the power topology; and identifying, by the one or more processors, at least one power network component located on the power network upstream from the customer addresses as the one or more potential failure locations (street map showing location information – 0046-0047).

Regarding claim 6, Bowler teaches the network device is configured to receive power from the power network, and wherein the indication includes an indication that the network device is not receiving power from the power network (unacceptable downstream power levels - 0062).

Regarding claim 7, Bowler teaches analyzing the cable topology and the power topology comprises associating addresses for one or more of the plurality of network (street map showing location information – 0046-0047).

Regarding claim 10, Bowler teaches a system, comprising: a memory storing computer-executable instructions; and at least one processor in communication with the memory and operable to execute the computer-executable instructions to (signal processing electronic device – 0071): 
determining, by one or more processors, an indication that an outage has occurred (via threshold alarms) on a cable network based on a status of a network device within the cable network (0054), wherein the network device receives power from a power network (network monitoring and management system – 0051); 
determining, by the one or more processors, location information for at least a portion of a plurality of network devices, including the network device, within the cable network (data pulls including information concerning network components and geographic locations - 0057); 
determining, by the one or more processors, a cable topology of the cable network at an area that includes a location (location may be assigned a value – 0062) that corresponds to the network device (topologies 100, 102, 104 and 106 – figures 15-18 – 0060).
While Bowler teaches the above limitations, Bowler does not specifically disclose the cable topology includes routing and orientation information.
However, Wood teaches a cable topology of the cable network (network topology for network – 0043) includes a topology computation module for determining  using a routing and an orientation (abstract link data – 0044 to map the routed path – 0053) (candidate links – 0055) of the cable network.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Bowler to further include the topology computation module as disclosed by Wood because as Wood suggests, it would allow for determining a logical network topology more efficiently in order for transporting network traffic over a physical topology and maintaining an accurate representation of the network (Wood - 0003).
Bowler further teaches determining, by the one or more processors, a power topology (downstream power – 0062) of the power network at the area (topologies 100, 102, 104 and 106 – figures 15-18 – 0060); 
analyzing, by the one or more processors, the cable topology and the power topology at the area (analysis of each of the different parameters  - 0065); and 
identifying, by the one or more processors, one or more potential failure locations on the power network (identified as a location of the most likely source of the issue – 0067) (most likely locations of the fault – 0065).

Regarding claim 11, Bowler teaches the processor is further operable to execute the computer-executable instructions to: determining a status of a customer premise equipment (CPE) device (cable modems) within the area, wherein the one or more potential failure locations are based on the status of the CPE device (0047).

(topologies 100, 102, 104 and 106 – figures 15-18 – 0060).

Regarding claim 13, Bowler teaches analyzing the cable topology and the power topology comprises identifying one or more power network components that are located upstream of the network device (provide real-time monitoring of upstream and downstream performance metrics – 0049, 0057).

Regarding claim 14, Bowler teaches the processor is further operable to execute the computer-executable instructions to: determine customer addresses for the area; locate the customer addresses on the power topology; and identify at least one power network component located on the power network upstream from the customer addresses as the one or more potential failure locations (street map showing location information – 0046-0047).

Regarding claim 15, Bowler teaches the network device is configured to receive power from the power network, and wherein the indication includes an indication that the network device is not receiving power from the power network (unacceptable downstream power levels - 0062).

Regarding claim 16, Bowler teaches analyzing the cable topology and the power topology comprises associating addresses for one or more of the plurality of network (street map showing location information – 0046-0047).

Regarding claim 17, Bowler teaches a method (figure 21 – 0068), comprising: 
determining, by one or more processors, an indication that an outage has occurred (via threshold alarms) on a cable network based on a status of a network device within the cable network (0054), wherein the network device receives power from a power network (network monitoring and management system – 0051); 
determining, by the one or more processors, location information for at least a portion of a plurality of network devices, including the network device, within the cable network (data pulls including information concerning network components and geographic locations - 0057); 
determining, by the one or more processors, a cable topology of the cable network at an area that includes a location (location may be assigned a value – 0062) that corresponds to the network device (topologies 100, 102, 104 and 106 – figures 15-18 – 0060).
While Bowler teaches the above limitations, Bowler does not specifically disclose the cable topology includes routing and orientation information.
However, Wood teaches a cable topology of the cable network (network topology for network – 0043) includes a topology computation module for determining the logical network topology for a network using a routing and an orientation (abstract link data – 0044 to map the routed path – 0053) (candidate links – 0055) of the cable network.
(Wood - 0003).
Bowler further teaches analyzing, by the one or more processors, the cable topology at the area (analysis of each of the different parameters  - 0065); and 
identifying, by the one or more processors, one or more potential failure locations on the power network (identified as a location of the most likely source of the issue – 0067) (most likely locations of the fault – 0065).

Regarding claim 18, Bowler teaches determining, by the one or more processors, a status of a customer premise equipment (CPE) (cable modems) within the area, wherein the one or more potential failure locations are based on the status of the CPE device (0047).

Regarding claim 19, Bowler teaches analyzing the cable topology comprises identifying one or more power network components that are proximate to the area (topologies 100, 102, 104 and 106 – figures 15-18 – 0060).

Regarding claim 20, Bowler teaches analyzing the cable topology comprises identifying one or more power network components that are located upstream of the (provide real-time monitoring of upstream and downstream performance metrics – 0049, 0057).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-7 and 10-20, particularly claims 1, 10 and 17 (see page 8 of the response) have been considered but are moot in view of the new ground(s) of rejection.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EL-NAJJAR et al. (US Patent Number 2014/0204794 A1) discloses a system and method for improving a network topology to minimize load imbalance and latency between network nodes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862